Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Objections

1.	Claim 15 is objected to because of the following informalities:  
a.	Per claim 15, line 9 change “a base plate” to –the base plate--.  	Appropriate correction is required.

Claim Rejections - 35 USC § 102

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 13, & 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being 	anticipated by Boday et al. US2017/0045300.
Per claim 1 Boday et al. teaches a heat dissipator (410; [0045], see fig.4A), comprising: a cover plate (460; [0046]);  5an orifice plate (440 & 450; [0046]) having through holes (452 & 454; [0054]) disposed thereon (fig.4A); and a base plate (420), wherein the cover plate, the orifice plate, and the base plate are configured to be stacked in sequence (see fig.4B-4C & 4F-4G), a distribution cavity is disposed between the orifice plate and the cover plate (see fig.4G, “portions containing 453 & 451”),  10a heat exchange cavity (see fig.4F, “portions containing 424”) is disposed between the orifice plate and the base plate (see fig.4F), the distribution cavity is configured to communicate with the heat exchange cavity by using the through holes disposed on the orifice plate (see fig.4F-4G; [0052]-[0055]), and a plurality of pin fins facing the orifice plate are disposed on a surface of the 15base plate in the heat exchange cavity ([0052], see fig.4F-4G), gaps between the plurality of pin fins constitute a fluid passage (see fig.4G; [0054]), and the plurality of pin fins comprise: a combination pin fin in contact with the orifice plate (440 & 450, see fig.4A-4G, “pin fins are in contact with 440”), and a flow guiding pin fin associated with a through hole and having a gap with the through hole (see fig.4F-4G, “pin fin are associated with through hole 451 & 454”).  
	Per claim 3 Boday et al. teaches the heat dissipator according to claim 1, wherein an elastic gasket (425; [0053], “Examiner note: an adhesive seal can be an elastic gasket”) is disposed 25between the combination pin fin (424) and the orifice plate (440 & 450, see fig.4A), and the combination pin fin is in contact with the orifice plate by using the elastic gasket (see fig.4G).  
	Per claim 13 Boday et al. teaches the heat dissipator according to claim 1, wherein the distribution cavity is provided with a fluid inlet (461, see fig.4G), and the heat exchange cavity is provided with a fluid outlet (462, see fig.4G).  
	Per claim 15 Boday et al. teaches a communications device (400), comprising: 10a heat emitting apparatus (401; [0045]); and a heat dissipator (410; [0045]), the heat dissipator having a base plate (420) in contact with the heat emitting apparatus (see fig.4A); wherein the heat dissipator comprises: a cover plate (460; [0046]);  15an orifice plate (440 & 450; [0046]); and a base plate (420), wherein the cover plate, the orifice plate, and the base plate are configured to be stacked in sequence (see fig.4B-4C & 4F-4G), a distribution cavity is disposed between the orifice plate and the cover plate (see fig.4G, “portions containing 453 & 451”), 20a heat exchange cavity is disposed between the orifice plate and the base plate (see fig.4F, “portions containing 424”), the distribution cavity is configured to communicate with the heat exchange cavity by using the through holes disposed on the orifice plate (see fig.4F-4G; [0052]-[0055]), and a plurality of pin fins facing the orifice plate are disposed on a surface of the 25base plate in the heat exchange cavity ([0052], see fig.4F-4G), gaps between the plurality of pin fins constitute a fluid passage (see fig.4G; [0054]), and the plurality of pin fins comprise: a combination pin fin in contact with the orifice plate (440 & 450, see fig.4A-4G, “pin fins are in contact with 440”), and a flow guiding pin fin associated with a through hole and having a gap with the through hole (see fig.4F-4G, “pin fin are associated with through hole 451 & 454”).  
	Per claim 16 Boday et al. teaches a heat dissipator, comprising: a cover plate (460; [0046]); an orifice plate (440 & 450; [0046]) having a plurality of through holes 
	10 Per claim 17 Boday et al. teaches the heat dissipator of claim 16, wherein gaps between the plurality of pin fins constitute a fluid passage (see fig.4G; [0054]).  
	Per claim 18 Boday et al. teaches the heat dissipator of claim 16, wherein the plurality of pin fins (424) comprise: a combination pin fin in contact with the orifice plate (440 & 450, see fig.4A-4G, “pin fins are in contact with 440”), and 15a flow guiding pin fin associated with a through hole, from the plurality of through holes, and having a gap with the through hole (see fig.4F-4G, “pin fin are associated with through hole 451 & 454”).

Claim Rejections - 35 USC § 103

3.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4-12 & 14 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over Boday et al. US2017/0045300.

	Per claim 2 Boday et al. discloses substantially all the limitations of the claim(s) except for the heat dissipator according to claim 1, wherein the gap between the flow guiding pin fin and the through hole is greater than or equal to 0.1 mm.  
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the gap between the flow guiding pin and the through hole be greater than or equal to 0.1mm, because it ensures a proper flow of the coolant between the heat exchange cavity and the distribution cavity, thus ensuring proper cooling of any heat generating element coupled to the heat dissipator. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Per claim 4 Boday et al. discloses substantially all the limitations of the claim(s) except for the heat dissipator according to claim 1, wherein a feature size of each 
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the feature size of each combination pin fin be less than or equal to 1 mm; and 30the feature size = 4 x an area of a cross section/a perimeter of the cross section, because it ensures that the proper number of pin fins for an effective thermal dissipation of heat is included in the heat dissipator, thus ensuring proper cooling of any heat generating element coupled to the heat dissipator. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Per claim 5 Boday et al. discloses substantially all the limitations of the claim(s) except for the heat dissipator according to claim 4, wherein a ratio of a height to the 19feature size of each combination pin fin is greater than or equal to 5.  
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to make a ratio of a height to the 19feature size of each combination pin fin be greater than or equal to 5, because it ensures an efficient and proper thermal dissipation of heat to the coolant, thus ensuring proper cooling of any heat generating element coupled to the heat dissipator. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Per claim 6 Boday et al. discloses substantially all the limitations of the claim(s) except for the heat dissipator according to claim 4, wherein a ratio of a gap between two 
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to make a ratio of a gap between two adjacent combination pin fins to each of feature sizes of the combination pin fins 5ranges from 1:0.9 to 1:1.1, because it ensures an efficient and proper thermal dissipation of heat to the coolant, thus ensuring proper cooling of any heat generating element coupled to the heat dissipator. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Per claim 7 Boday et al. discloses substantially all the limitations of the claim(s) except for the heat dissipator according to claim 1, wherein a diameter of the through holes on the orifice plate ranges from 0.2 mm to 2.0 mm.  
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to make a diameter of the through holes on the orifice plate ranges from 0.2 mm to 2.0 mm, because it ensures a proper flow of the coolant between the heat exchange cavity and the distribution cavity, thus ensuring proper cooling of any heat generating element coupled to the heat dissipator. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	10 Per claim 8 Boday et al. teaches the heat dissipator according to claim 1, wherein partition plates facing the cover plate are disposed on a surface of the orifice plate in the distribution cavity (see fig.4A & 4G, “the partition plate separates 451 from 
	Boday et al. discloses substantially all the limitations of the claim(s) except for a plurality of inflow cavities.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a plurality of inflow cavities, because it ensures adequate and efficient flow of fluid into the heat dissipator, thus ensuring effective cooling of any heat generating element, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04(VI)(B).
	Per claim 9 Boday et al. teaches the heat dissipator according to claim 8, wherein the plurality of inflow 20cavities and the plurality of outflow cavities are alternately distributed (see fig.4G, “outlet 454, inlet 452, and outlet 454”).  
	Per claim 10 Boday et al. teaches the heat dissipator according to claim 8, wherein a diameter of a through hole communicating with an inflow cavity (452), from the plurality of inflow cavities, is less than a diameter of a through hole communicating with an outflow cavity (454) the plurality 25of outflow cavities (see fig.4G).  
	Per claim 11 Boday et al. discloses substantially all the limitations of the claim(s) except for the heat dissipator according to claim 8, wherein diameters of through holes communicating with the plurality of outflow cavities gradually increase in a direction from approaching the fluid inlet to away from the fluid inlet.  
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the diameters of through holes communicating with the plurality of outflow cavities gradually increase in a direction from approaching the fluid inlet to away from the fluid inlet, because it ensures a proper flow of the coolant between the heat exchange cavity and the distribution cavity, thus ensuring proper cooling of any heat generating element coupled to the heat dissipator. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Per claim 12 Boday et al. discloses substantially all the limitations of the claim(s) except for the heat dissipator according to claim 8, wherein a height of a flow guiding pin fin corresponding to an inflow cavity, from the plurality of inflow cavities, is greater than a height of a flow guiding pin fin corresponding to an outflow cavity from the plurality of outflow cavities.  
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to make a height of a flow guiding pin fin corresponding to an inflow cavity, from the plurality of inflow cavities, be greater than a height of a flow guiding pin fin corresponding to an outflow cavity from the plurality of outflow cavities, because it allows the coolant to efficiently flow between the heat exchange cavity and the distribution cavity while effectively In re Rose, 105 USPQ 237 (CCPA 1955).
5	Per claim 14 Boday et al. discloses substantially all the limitations of the claim(s) except for the heat dissipator according to claim 13, wherein diameters of through holes gradually decrease in a direction from approaching the fluid inlet to away from the fluid inlet.  
It would have been an obvious matter of design choice before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the diameters of through holes gradually decrease in a direction from approaching the fluid inlet to away from the fluid inlet, because it ensures a proper flow of the coolant between the heat exchange cavity and the distribution cavity, thus ensuring proper cooling of any heat generating element coupled to the heat dissipator. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL A MATEY/Examiner, Art Unit 2835